EXECUTION COPY
 
AMENDMENT NO. 2 TO
 
STOCK PURCHASE AGREEMENT
 
This Amendment No. 2 (this “Amendment”), dated December 17, 2008, to the Stock
Purchase Agreement (as defined below) is made by and among Vector Intersect
Security Acquisition Corporation, a Delaware corporation (“Parent”), Cyalume
Acquisition Corp., a Delaware corporation (“Purchaser”), Cyalume Technologies,
Inc., a Delaware corporation (the “Company”), and GMS Acquisition Partners
Holdings, LLC (“Seller”).  Any capitalized term not defined herein shall have
the meaning for such term specified in the Stock Purchase Agreement.
 
WHEREAS, Parent, Purchaser, the Company and Seller entered into a Stock Purchase
Agreement dated February 14, 2008, and Amendment No. 1 to the Stock Purchase
Agreement on October 22, 2008 (as amended, the “Stock Purchase Agreement”);
 
NOW THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:
 
1.           The text of Section 2.3(a) of the Stock Purchase Agreement is
hereby amended by adding the following sentence to the end of that Section with
the following:


“Notwithstanding the previous sentence, although the full amount of Unpaid
Seller Expenses has been included in the calculation of the Estimated Purchase
Price (and therefore has reduced the amounts payable to the Seller hereunder),
at Closing, the Purchaser shall pay the amount of $425,000 to the recipients of
the Unpaid Seller Expenses, as directed by the Seller, and the Company shall
have an obligation to pay the unpaid portion of the Unpaid Seller Expenses
following the Closing Date.”
 
2.           The text of Section 2.3(c) of the Stock Purchase Agreement is
hereby deleted in its entirety and replaced with the following:
 
“On the Closing Date, Purchaser shall pay at the direction of Seller, the
Estimated Purchase Price to an account or accounts designated by Seller, as
follows:
 
(i)           payment in cash by wire transfer of immediately available funds in
an amount equal to the aggregate Series B Preferred Value of all Members, as set
forth in a written notice by Seller to Purchaser at least (1) Business Day prior
to the Closing Date;
 
(ii)           payment in cash by wire transfer of immediately available funds
in an amount equal to $5,000,000, as set forth in a written notice by Seller to
Purchaser at least (1) Business Day prior to the Closing Date;

 

--------------------------------------------------------------------------------

 
 
(iii)           payment in shares of Parent Common Stock in an amount equal to
the number of shares of Parent Common Stock obtained by dividing (x) the
difference between (1) the aggregate Series A Preferred Value of all Members and
(2) $5,000,000 divided by (y) $7.97, as set forth in a written notice by Seller
to Purchaser at least one (1) Business Day prior to the Closing Date; and
 
(iv)           payment in shares of Parent Common Stock equal to the number of
shares of Parent Common Stock equal to the difference between (x) the quotient
of (1) the Estimated Purchase Price minus the aggregate amount paid under clause
(i), (ii) and (iii) of this Section 2.3(c), divided by (2) 7.97, less (y) the
number of Escrowed Shares, as set forth in a written notice by Seller to
Purchaser at least (1) Business Day prior to the Closing Date.”
 
3.           The text of Section 8.12 of the Stock Purchase Agreement is hereby
deleted in its entirety and replaced with the following:
 
“[Intentionally Omitted]”
 
4.           The Amendment set forth herein is limited precisely as written and
shall not be deemed to be an amendment of any other term or condition of the
Stock Purchase Agreement or any of the documents referred to therein.  Whenever
the Stock Purchase Agreement is referred to in any agreement, document or
instrument, such reference shall be to the Stock Purchase Agreement as amended
hereby.  Except as expressly amended hereby, the terms and conditions of the
Stock Purchase Agreement shall continue in full force and effect.
 
5.           This Amendment may be signed in any number of counterparts, each of
which shall be an original and all of which shall be deemed to be one and the
same instrument, with the same effect as if the signatures thereto and hereto
were upon the same instrument.  A facsimile signature shall be deemed to be an
original signature for purposes of this Amendment.
 
6.           This Amendment is intended to be in full compliance with the
requirements for an Amendment to the Stock Purchase Agreement as required by
Section 14.2 of the Stock Purchase Agreement, and every defect in fulfilling
such requirements for an effective amendment to the Stock Purchase Agreement is
hereby ratified, intentionally waived and relinquished by all parties hereto.

 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment No.2 to
the Stock Purchase Agreement as of the day and year first above written.


VECTOR INTERSECT ACQUISITION CORP.
   
By:
   
Name:
 
Title:
 
CYALUME ACQUISITION CORP.
       
By:
   
Name:
 
Title:
 
CYALUME TECHNOLOGIES, INC.
   
By:
   
Name:
 
Title:
 
GMS ACQUISITION PARTNERS HOLDINGS, LLC
   
By:
   
Name:
 
Title:


 

--------------------------------------------------------------------------------

 